DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dressel et al. (WO 2014/096167).
In respect to claims 15-17, 23, and 27-29, Dressel et al. disclose a security document 100 comprising: a carrier element 101 having a surface and a personalization region 200 applied to the surface (Fig. 1); the surface of the personalization region configured with a plurality of structure elements forming a raised, at least partially transparent, uniform grid of optical lenses 250 which may be spaced more less than 250 µm between the apexes of the lenses (and the arc-shaped radiuses of the lenses may be less than 125 µm) (Pg. 6, Para 4; Fig. 2A); and a personalization layer 230 disposed above the structural elements (lenses) 250 such that they are covered by the personalization layer 230, the personalization layer may be for “personalizing” (Pg. 5, Para 6; Fig. 2A).
In respect to claims 18-21, Dressel et al. disclose that the structural elements (lenses) may be spherical (dome-shaped) or semicircular rods (cylindrical) (Pg. 6, Para 4), and form a tilt image (Pg. 11, Para 3).
In respect to claim 22, Dressel et al. disclose the lenses may be spherical, and also have a size of 1-500 µm, and thus may have a height of 10-60 µm (Pg. 6, Para 4).
In respect to claim 24, Dressel et al. disclose that the personalization layer 230 may be formed of only “colorful color particles” (not black), as it may be formed of semi-transparent “glazing” inks (Pg. 9, Para 2).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637